Citation Nr: 1727230	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  00-17 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the termination of compensation benefits effective July 21, 2006 through August 31, 2008 was proper, to include whether the overpayment was properly created and waiver of recovery of overpayment of compensation benefits based on fugitive felon status in the calculated amount of $10,073.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from December 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 determination of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which terminated the Veteran's compensation benefits effective July 21, 2006 based on fugitive felon status and from a December 2008 determination of the Committee on Waivers and Compromises (Committee) at the RO in Milwaukee, Wisconsin, which denied a waiver of overpayment of VA benefits.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's appeal.

As a preliminary matter, the Board notes that the RO developed the appeal as consisting solely of the issue of entitlement to waiver of the recovery of indebtedness in the amount of $10,073.00.  The evidence reveals that this debt was incurred due to his apparent fugitive felon status from July 21, 2006 through August 31, 2008.  As the Veteran questioned at least a portion of the debt at issue, in September 2012, the Board deferred a determination regarding waiver of recovery of the debt until the question of the validity of the debt was resolved and remanded the latter for adjudication.  Although the Veteran has clearly requested a waiver of over payment and also disputed the amount of the debt, in an April 2017 Appellant's Post-Remand Brief, the Veteran's representative argued that the Veteran did not meet the definition of a fugitive felon and that his compensation benefits should be reinstated in their entirety.  In this regard, a debt may not be offset from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 U.S.C.A. § 5314 (b) (West 2014); 38 C.F.R. § 1.911 (c)(1) (2016); VAOPGCPREC 6-98.  Thus, the propriety and amount of the overpayment at issue, when challenged, are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991).  In the instant case, in a July 2016 supplemental statement of the case, the RO determined that the amount of $10,073.00 was valid, but did not address whether the discontinuance of benefits due to fugitive felon status was proper.  Nevertheless, as will be discussed in detail below, the Board is granting the Veteran's claim in full based on the determination that the termination of the Veteran's benefits and subsequent creation of overpayment is not valid.  As this decision represents a full grant of the benefits sought on appeal, the Board's adjudication concerning the validity of the debt poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

In his August 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  He failed to appear for this hearing.  In September 2012, the Board found that the Veteran has not submitted a motion for a new hearing and considered his hearing request withdrawn.  See 38 C.F.R. §  20.704 (d).  

In September 2012, the Board also issued a separate decision regarding the issues of entitlement to service connection for psychiatric, low back, headache, bilateral eye, cardiac, and colon disabilities, Parkinson's disease, a lung disability other than asthma, multiple sclerosis, and peripheral vascular disease, and entitlement to a total rating for compensation purposes based on individual unemployability; however as these issues are still being developed on remand and have not been recertified to the Board, they will be subject to a later decision.  


FINDINGS OF FACT

1. The Veteran's VA disability compensation benefits were terminated effective from July 21, 2006 through August 31, 2008, due to fugitive felon status, resulting in an overpayment in the amount of $10,073.00.

2. From July 21, 2006 through August 31, 2008, the Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, and the evidence weighs against a finding that he was violating a condition of probation or parole imposed for commission of a felony.

3. The Office of Inspector General (OIG) Fugitive Felon Program (FFP-3) VA Investigative Summary Form does not indicate a National Crime Information Center (NCIC) offense code regarding the Veteran's warrant.

4. The invalidation of the Veteran's debt in the amount of $10,073.00 renders moot the claim for waiver of recovery of overpayment of compensation benefits based on fugitive felon status.


CONCLUSIONS OF LAW

1. The termination of the Veteran's service-connected compensation benefits from July 21, 2006 through August 31, 2008, based on fugitive felon status, was improper and the overpayment was not properly created. 38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665 (n) (2016); VBA Letter 20-14-09 (June 23, 2014).

2. The claim for entitlement to waiver of recovery of overpayment of compensation benefits based on fugitive felon status in the calculated amount of $10,073.00 is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, the VCAA does not apply to cases involving recovery of overpayment based on indebtedness or the validity or waiver of the underlying debt, which are not claims for benefits.  See Schaper, 1 Vet. App. 430; Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Also, given the favorable outcome detailed below, an assessment of compliance with VA's specific notice duties concerning these claims is not necessary.

II. Analysis

The RO determined that the Veteran was overpaid compensation benefits from July 21, 2006 through August 31, 2008, based on the finding that he was a "fugitive felon" during this period of time.  This period of overpayment created a debt of $10,073.00. 

As noted in the introduction above, in order for the Board to determine whether the overpayment was created properly, and if so, whether or not the Veteran is entitled to a waiver of any such overpayment (See Schaper, 1 Vet. App. 430), it must be established that the Veteran was not entitled legally to the benefits in question.  Accordingly, the Board must first determine whether the termination of the Veteran's benefits and subsequent creation of overpayment is valid before it can reach the issue of entitlement to a waiver of any such overpayment.  In other words, the Board must first determine whether the Veteran was properly deemed a "fugitive felon" during the period from July 21, 2006 through August 31, 2008.

In this regard, on December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides that a veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  38 U.S.C.A. § 5313B.

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  See 38 C.F.R. § 3.665 (n)(2) (2016). 

The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanor offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665 (n)(3).

Previously, VA presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1 Manual Rewrite (MR), Part X, Chapter 16, Topic 1, Block c. 

However, in June 2014, during the pendency of this appeal, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  Instead, VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

Further, VBA will discontinue benefits based on fugitive felon status only if the following conditions are met: (i) A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; (ii) VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and (iii) VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  See id.  Benefits will be terminated for veterans while they are fugitive felons and dependents of veterans while the veteran is a fugitive felon. 

Although the aforementioned policy change was not in effect at the time of the creation of the overpayment at issue in the instant case, the reasoning behind that policy change is nonetheless applicable to the facts of this case.

Here, VA received notification in January 2008 that the Veteran had an outstanding warrant issued on July 21, 2006, by the Houston County Sherriff's Office, Dothan, Alabama.  See FFP-3 VA Investigative Summary Form.  The underlying offense was obstructing justice. See id.  Although the OIG FFP-3 VA Investigative Summary Form listed an NCIC case number, no corresponding NCIC offense code was included. Id.  

In September 2008 as well as in July and November 2009, the Veteran submitted a case action summary from the Clerk of the District Court and a Writ of Arrest from the Alabama Judicial Data Center District Court of Houston County.  The case action summary and Writ of Arrest, which matches the case number of the warrant listed in the January 2008 FFP-3 VA Investigative Summary Form, reflects that, in December 2005, the Veteran pled guilty to Negotiating a Worthless Negotiable Instrument (NWNI), a Class A misdemeanor under Alabama law.  See Writ of Arrest from the Alabama Judicial Data Center received in September 2008 and case action summary from the Clerk of the District Court received in July and November 2009.  See also Code of Alabama § 13A-9-13.1 (2005).  The Veteran pled guilty and was sentenced to twelve months of hard labor, suspended over two years upon the condition that he pay restitution, service charges, court costs and maintain reasonable and lawful behavior at the rate of $125.00 per month beginning February 15, 2005.  See case action summary from the Clerk of the District Court submitted in July and November 2009.  On further review of the record, the case history reflects that at some point the Veteran did not pay as ordered and a hearing was scheduled on June 20, 2006 to show cause.  After the Veteran did not appear at the hearing, a Writ of Arrest probation revocation was issued on July 21, 2006.  In March 2008, the Veteran appeared before the District Court of Houston and after a hearing, the court found that the Veteran willfully failed to pay as ordered.  His suspended sentence was revoked and he was ordered to serve out his sentence and any remaining fines/costs at $25 a day.  On July 8, 2008, all monies owed were paid and his suspended sentence was reinstated.  See case action summary from the Clerk of the District Court submitted in July and November 2009.  

The Board finds that the Veteran's VA compensation benefits must be reinstated for the period from July 21, 2006 through August 31, 2008.

In this regard, the Board acknowledges that there is evidence of record, submitted by the Veteran, suggesting that he may have been the subject of a warrant issued on July 21, 2006 for violating a condition of probation.  See 38 C.F.R. § 3.665 (n)(2)(ii) (2016).  Although he did not violate a condition of probation imposed for commission of a felony under State law, he did violate a condition of probation imposed for commission of a Class A misdemeanor according to Alabama State Law.  Regardless, the information obtained by VA, and summarized in the January 2008 VA FFP-3 VA Investigative Summary Form, does not discuss or note any probation violation.  Rather, the warrant information contained in the VA OIG investigation report, and upon which the determinations concerning his fugitive felon status were made, reflects only a charge of obstructing justice and a date of July 21, 2006.  See, e.g., March 2008 VA Notification Letter (proposing to stop the Veteran's VA compensation payments based on information from a matching program concerning a fugitive felon warrant issued July 21, 2006).  Furthermore, Alabama's criminal code § 13A-10-2 defines obstructing governmental operations as a Class A misdemeanor.  Accordingly, in the absence of any additional information concerning the basis for the warrant described in the January 2008 FFP-3 VA Investigative Summary Form, the Board resolves doubt in favor of the Veteran and finds that the charged offense listed in the warrant upon which the August 2008 determination effectuating the termination of his benefits was based constitutes a misdemeanor under the laws of the State.  As such, the regulations regarding fugitive felons are not applicable.  See 38 C.F.R. § 3.665 (n)(2).

Moreover, the Board finds that the Veteran was not a "fugitive felon" within the intent of 38 C.F.R. § 3.665 (n)(2); see also 38 U.S.C.A. § 5313B (b)(1).  For the sake of argument, even if a felony warrant had been issued in this instance, there is nothing to indicate that the Veteran made an attempt to flee or avoid prosecution in any way during the period in question.  Although the record reflects that he did not appear for a court hearing to show cause scheduled on June 20, 2006, he subsequently reported to a court hearing for revocation of probation scheduled on March 2008.  A further review of the record shows that the Veteran maintained his address and was actively in correspondence with VA regarding his claims for the period in question from July 21, 2006 through August 31, 2008.  Accordingly, the Board finds that the Veteran does not meet the criteria of a "fugitive felon" under 38 U.S.C.A. § 5313B (b)(1)(A) and 38 C.F.R. § 3.665 (n)(2)(i) on the basis of the July 21, 2006 warrant.

Additionally, to the extent that the evidence suggests that the July 21, 2006 warrant for obstructing justice identified in OIG's investigation was the same as the Writ of Arrest issued revocation of parole issued on July 21, 2006, the Board does not find the weight of the evidence sufficient to support a determination that the Veteran attained "fugitive felon" status based upon the issuance of the July 21, 2006 warrant.  See 38 U.S.C.A. § 5313B (b)(1)(B); 38 C.F.R. § 3.665 (n)(2)(ii).  See also Writ of Arrest from the Alabama Judicial Data Center District Court of Houston County received in September 2008 and case action summary from the Clerk of the District Court received in July and November 2009.  In this regard, even though the case action summary from the Clerk of the District Court suggests that the Veteran may have been the subject of a warrant issued on July 21, 2006 after the Veteran did not appear at a hearing to show cause for violating a condition of probation imposed for commission of a Class A misdemeanor under State law, there is no documentation of record listing any of the relevant NCIC offense codes indicating flight or a probation or parole violation.  As such, the Board finds that based upon the June 2014 interpretation of 38 U.S.C.A. § 5313B, and the lack of the NCIC offense code, the Veteran was not a "fugitive felon" during the period from July 21, 2006 through August 31, 2008; therefore, the termination of the Veteran's benefits and subsequent creation of overpayment in the amount of $10,073.00 is not valid.  See VBA Letter 20-14-09 (June 23, 2014).
Given that the Veteran was not a fugitive felon during the period from July 21, 2006 through August 31, 2008, he had a legal entitlement to compensation benefits during that period of time.  Thus, the $10,073.00 debt was not properly created and cannot legally be charged to the Veteran.

As the debt is invalid, the Board need not address entitlement to a waiver of overpayment of compensation benefits.  That issue is rendered moot and the appeal of that issue may be dismissed as there is no longer a specific error of fact or law to be determined.  See 38 U.S.C.A. § 7105 (d)(5).


ORDER

The termination of VA pension benefits for the period from July 21, 2006 through August 31, 2008, based on a mischaracterization of the Veteran as a fugitive felon, was improper and the overpayment was not properly created; restoration of disability compensation benefits for that period is granted.

The appeal for a waiver of recovery of the overpayment of service-connected compensation benefits in the amount of $10,073.00 is dismissed.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


